Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


 	In response to the Communication dated July 28, 2022, claims 1-5, 7, 9-14, and 16-20
are active in this application.

Examiner's Amendment

 	An examiner's amendment to the record appears below. The amendment is made to be consistent with the response dated July 26, 2022.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The application has been amended as follows:
In claim 9, the phrase “claim 8” has been changed to –claim 7--; and in claim 16, the phrase “claim 

15” has been changed to –claim 14--.


Allowable   Subject   Matter

 	Claims 1-5, 7, 9-14, and 16-20 are allowable over the prior art of record.
 	The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, a seventh transistor coupled with the first node and a first input/output (I/O) line; and an eighth transistor coupled with the second node and a second I/O line.
-with respect to claim 2, a seventh transistor configured to receive a fourth voltage at a fifth gate and output a fifth voltage to a third node, wherein the third node is configured to output the first voltage to the first gate and the third gate; and an eighth transistor configured to receive a sixth voltage at a sixth gate and output the third voltage to a fourth node, wherein the fourth node is configured to output the second voltage to the second gate and the fourth gate.
-with respect to claim 7, biasing a third gate of the second transistor to a third voltage; and biasing a fourth gate of the third transistor to the second voltage.
-with respect to claim 14, bias a third gate of the second transistor to a third voltage; and bias a fourth gate of the third transistor to the second voltage.
 	Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 5, 2022